Citation Nr: 9908914	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1981.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
20 percent disabling was denied for a lumbar spine disorder.  


REMAND

The veteran contends that an evaluation in excess of 20 
percent disabling is warranted for his service-connected 
lumbar spine disorder.  Specifically, he has indicated that 
he suffers from severe pain in his back which radiates to his 
legs.  According to the veteran, he has 2-4 prostrating 
attacks of back pain per month, each lasting at least 1-3 
days.  In an April 1997 VA Form 9 (substantive appeal), the 
veteran indicated his belief that the pain and limitation 
resulting from his back disability should warrant a 30 
percent evaluation.  

Having reviewed the record, the Board has concluded that 
further evidentiary development is required prior to the 
adjudication of this claim.  VA has a duty to assist the 
veteran in the development of fact which are pertinent to his 
claim.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  This 
includes the duty to obtain medical examinations and 
treatment records which provide a factual basis for a 
determination as to whether the claimed benefits are 
warranted.  

The record indicates that the veteran has not been afforded a 
VA examination of his back since 1983, at the time of a 
previous compensation and pension claim.  On remand, 
therefore, the veteran will be scheduled for a VA orthopedic 
examination in order to ascertain the current nature and 
severity of his lumbar spine disorder.  In light of the 
veteran's complaints of radiation of pain to his lower 
extremities and evidence showing lumbar disc pathology (to 
include an in-service assessment of early degenerative disc 
disease), the veteran will also be afforded a neurological 
examination in order to assess the neurological involvement, 
if any, associated with his lumbar spine disability.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran in 
order request information regarding the 
dates and location of treatment he has 
received for his back disability, to 
include either VA or private sources.  
Utilizing the information provided by the 
veteran, the RO should contact all named 
facilities and caregivers in order to 
request copies of the pertinent treatment 
records from 1996 (the date of the most 
recent VA records which have been 
associated with the claims folder) to the 
present.  In particular, the RO should 
contact the VAMC in Birmingham, where the 
veteran has received treatment for his 
back, as well as his "local doctor," 
upon receipt of the name and address.  
All records obtained through these 
channels should be associated with the 
claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for VA 
orthopedic and neurological examinations, 
for the purpose of ascertaining the exact 
nature and severity of the veteran's 
currently manifested lumbar spine 
disability.  All special tests and 
studies should be conducted as indicated, 
to include x-rays, and all objective 
findings should be noted in detail.  The 
orthopedic examiner should indicate the 
degree of motion in the lumbar spine, and 
any limitation of motion must be 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. § 
4.40 (1998).  The examiner should 
indicate whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy 
of disuse, or loss of strength as a 
result of the lumbar spine disability.  
38 C.F.R. § 4.45 (1998).  In addition, 
the examiner should indicate whether the 
following are manifested:  listing of the 
whole spine to the opposite direction; 
positive Goldthwaite's sign; loss of 
lateral motion with osteo-arthritic 
changes; narrowing or irregularity of 
joint space; or abnormal mobility of 
forced motion.  

The neurological examiner should describe 
the extent of the current neurological 
deficit, if any, which can be associated 
with the veteran's lumbar spine 
disability, to include indication as to 
the manifestation, if any, of sciatic 
neuropathy, muscle spasm, absence of 
ankle jerk, or other neurological 
findings appropriate to the site of a 
diseased disc.  

The veteran's medical history should be 
reviewed prior to the examinations, and 
to that end, the claims folder and copy 
of this Remand should be provided to the 
examiners.  Complete rationales and bases 
should be provided for any conclusions 
reached or opinions given.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to determine whether the specified 
evidentiary development is complete.  If 
so, the RO should adjudicate the 
veteran's claim in light of all the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the veteran and his representative with a 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 6 -


